Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/382963, filed on 12/19/2016.

Claim Objections
Claims 14 is objected to because of the following informalities:  should claim 14 read “a movement control unit that is configured to move the second liquid ejection head unit based on results output by the first detection unit and the second detection unit?”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-7, 9, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2009/0115807 A1) in view of Tsutsumi et al. (US 7,445,313 B2).
Regarding claim 1, Tanaka discloses A liquid ejection apparatus, comprising: 
a first liquid ejection head unit (6c, fig. 1A) configured to eject liquid onto a conveyed object (2, fig. 1A); 
a first support member that supports the conveyed object and is provided upstream of a landing position of the liquid ejected onto the conveyed object by the first liquid ejection head unit (7a for head 6c, Fig. 1A), 
a second support member that supports the conveyed object and is provided downstream of the landing position of the first liquid ejection head unit (7b for head 6c, Fig. 1A); 
a first detection unit that is installed between the first support member and the second support member (28, for head 6c, Fig. 1A; see paragraphs 59-62) and is configured to 
detect a position of the conveyed object with respect to an orthogonal direction that is orthogonal to a conveying direction of the conveyed object (See Figs. 1A and 8-11 and paragraphs 75-80.), and 
output a first detection result (see para 59-62, 75-80); 
a second liquid ejection head unit configured to eject liquid onto the conveyed object, and that is provided downstream of the second support member (6d, fig. 1A), 
a third support member that supports the conveyed object and is provided downstream of the second liquid ejection head unit (7b for head 6d, Fig. 1A); 
a second detection unit that is installed between the second support member and the third support member (28 for 6d, fig. 1A) and is configured to 
detect the position of the conveyed object with respect to the orthogonal direction (See Figs. 1A and 8-11 and paragraphs 75-80.), and 
output a second detection result (see para 59-62, 75-80); and 
a movement control unit that is configured to move the second liquid ejection head unit based on the detection result output by the first detection unit and the detection result output by the second detection unit (This is taught by Tanaka as modified by Tsutsumi below.).
Tanaka fails to disclose a movement control unit that is configured to move the second liquid ejection head unit based on the detection result output by the first detection unit and the detection result output by the second detection unit.
However, Tanaka, as modified by Tsutsumi, teaches a movement control unit that is configured to move the second liquid ejection head unit based on the detection result output by the first detection unit and the detection result output by the second detection unit (Tanaka discloses fixed pagewidth heads 6a-6d that compensate for meandering of the medium by shifting which nozzles eject ink.  Tsutsumi discloses movable heads 2 that can move in the main-scanning direction.  See Tsutsumi’s Fig. 1 and col 4, lines 52-63.  It would have been obvious to utilize the teachings of Tsutsumi, in lieu of Tanaka’s teachings, for the purpose of enabling utilization of the full width of the printhead, even in situations where meandering of the medium occurs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanaka with the teachings of Tsutsumi, for the purpose of enabling utilization of the full width of the printhead, even in situations where meandering of the medium occurs.
Regarding claim 4, Tanaka, as modified by Tsutsumi, further discloses the liquid ejection apparatus according to claim 1, wherein the first detection unit is positioned between the first support member and the landing position of the first liquid ejection head unit (see Tanaka’s fig. 1A).
Regarding claim 5, Tanaka, as modified by Tsutsumi, further discloses the liquid ejection apparatus according to claim 1, wherein the movement control unit moves each of the first liquid ejection head unit and the second liquid ejection head unit in the orthogonal direction (This is intrinsic to Tanaka, as modified by Tsutsumi.).
Regarding claim 6, Tanaka, as modified by Tsutsumi, further discloses the liquid ejection apparatus according to claim 1, wherein the first detection unit and the second detection unit use an optical sensor (see Tanaka’s para 58-62).
Regarding claim 7, Tanaka, as modified by Tsutsumi, further discloses the liquid ejection apparatus according to claim 6, wherein the first detection unit and the second detection unit are configured to obtain the detection results based on a pattern included in the conveyed object (see Tanaka’s para 58-62).
Regarding claim 9, Tanaka, as modified by Tsutsumi, further discloses the liquid ejection apparatus according to claim 1, further comprising: a measuring unit configured to measure an amount of movement in the conveying direction of the conveyed object; wherein the liquid is ejected based on the amount of movement measured by the measuring unit, the detection result output by the first detection unit, and the detection result output by the second detection unit (see Tanaka’s fig. 1B, 6A-B, para 41-42, 59, 66-67).
Regarding claim 11, Tanaka, as modified by Tsutsumi, further discloses the liquid ejection apparatus according to claim 1, further comprising: 
a calculating unit that is provided with respect to each of the first liquid ejection head unit and the second liquid ejection head unit, the calculating unit being configured to calculate an amount of positional variation of the conveyed object by comparing the detection result output by the first detection unit, and the detection result output by the second detection unit (See Tanaka’s paragraphs 59-62 and 75-80, and Tsutsumi’s col 4, lines 52-63.); 
wherein the movement control unit moves the second liquid ejection head unit based on the amount of positional variation calculated with respect to the second liquid ejection head unit (See Tanaka’s paragraphs 59-62 and 75-80, and Tsutsumi’s col 4, lines 52-63.).
Regarding claims 14-15, please note the rejection as set forth above with respect to claim 1.  Claims 14-15 is rejected for similar reasons as claim 1; detailed discussion is omitted for brevity.
Regarding claim 16, Tanaka, as modified by Tsutsumi, further discloses the liquid ejection apparatus according to claim 1, wherein each of the first detection unit and the second detection unit further includes a light source, the light source being one of a light emitting diode or an organic electroluminescent element (see Tanaka’s see paragraphs 59-62).
Claim 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 2009/0115807 A1) in view of Tsutsumi et al. (US 7,445,313 B2) and further in view of Sugimura et al. (US 2013/0120487 A1).
Regarding claim 8, Tanaka, as modified by Tsutsumi, discloses all the limitations introduced in parent claims 1, 6, and 7.
Tanaka, as modified by Tsutsumi, does not appear to explicitly disclose the liquid ejection apparatus according to claim 7, wherein the pattern is generated by interference of light irradiated on a roughness formed on the conveyed object; and the first detection unit and the second detection unit are configured to obtain the detection results based on an image capturing the pattern of the conveyed object.
However, Tanaka, as modified by Tsutsumi, and further modified by Sugimura, discloses the liquid ejection apparatus according to claim 7, wherein the pattern is generated by interference of light irradiated on a roughness formed on the conveyed object; and the first detection unit and the second detection unit are configured to obtain the detection results based on an image capturing the pattern of the conveyed object (Sugimura teaches a laser optical sensor using interference patterns to detect relative movement. See fig. 7A-7B and para 46.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tanaka, as modified by Tsutsumi, with the teachings of Sugimura, for the purpose of more precise detection of the web position.
Regarding claim 10, Tanaka, as modified by Tsutsumi, discloses all the limitations introduced in parent claim 1.
Tanaka, as modified by Tsutsumi, does not appear to explicitly disclose the liquid ejection apparatus according to claim 1, wherein the conveyed object is a long continuous sheet extending in the conveying direction.
However, Tanaka, as modified by Tsutsumi, and further modified by Sugimura, discloses the liquid ejection apparatus according to claim 1, wherein the conveyed object is a long continuous sheet extending in the conveying direction (Sugimura discloses a web S, fig. 3, para 23.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tanaka, as modified by Tsutsumi, with the teachings of Sugimura, for the purpose of increasing throughput.

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Inoue (US 2017/0106647 A1)
Teaches at least claims 1, 14, and 15, under 102a1/a2.
See Fig. 16 and para 43, 87, 120, 171-172. Position of ejection unit 101M is moved so as to match position of 101C in the width direction. See para 87. Sensor 200 detects position of sheet P in width direction. See para 120.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

May 23, 2022